DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “method of for” in Line 1, “on the a” Line 3.  Appropriate correction is required.
Claim 11 objected to because of the following informalities: “on the a” Line 3.  Appropriate correction is required.
Claim 20 objected to because of the following informalities: “on the a” Line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the valley current sense voltage" in Line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  All subsequent claims 2-10 are also rejected based on dependency.
Claim 11 recites the limitation "the valley current sense voltage" in Line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the valley current sense voltage" in Line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Feldtkeller (US 20150069990), hereinafter ‘Feldtkeller’.

Regarding Claims 1-6 and 20, Feldtkeller teaches a method of for full cycle error correction of inductor current measurement for switching regulators, the method comprising: generating a ramp down compensation voltage based at least partially on the a current sense voltage and an inductor voltage of an inductor (Para [0036-0040] An integrator 107 integrates the voltage across the inductor 103 and outputs an estimated current signal E based on this integration; Para [0068-0070] FIG. 4b shows a corresponding waveform of an inductor current, i.e. a current through the inductor 103, to determine gain and offset correction from a sensed current and an estimated current signal; Fig. 2, node 112 is connected via resistor where current through resistor ramps down to where voltage across resistor is less) at an inductor node (Fig. 1, inductor 103); applying the ramp down compensation voltage to the inductor node (Fig. 2, node 112 is connected via resistor where current through resistor ramps down to where voltage across resistor is less); and in accordance with a first determination that the valley current sense voltage and the inductor voltage are not equal (Fig. 1, comparator 108 compares the estimated current signal E with a signal 109, which is obtained from sensing a current through the low-side switch 102; Para [0040] comparison of values by 108 and adjustment of feedback signal modified by switches for Clms 2-6), modifying a predetermined capacitance of a system capacitor operatively coupled to the inductor node to a first modified capacitance (Para [0048, 0054]  P1 controls the switches 214 to 216. Hence, the parameter P1 allows connecting the capacitors Cin, Ci2, Ci1; the gain may be adjusted by modifying the parameters P1) of Clm 20 and in accordance with a second determination that the valley current sense voltage is less than the inductor voltage, increasing the capacitance of the system capacitor (Para [0048, 0054]  P1 controls the switches 214 to 216. Hence, the parameter P1 allows connecting the capacitors Cin, Ci2, Ci1; the gain may be adjusted by modifying the parameters P1).

Regarding Claim 7, Feldtkeller further teaches generating the valley current sense voltage based at least partially on an inductance of the inductor (Para [0040] inductor current is dependent on inductance thus estimate current signal E is also dependent on the inductance).

Regarding Claim 8, Feldtkeller further teaches obtaining the valley current sense voltage and the inductor voltage within a calibration timing window (Para [0077] signal can be sampled any time between the time t3 and the time t4, or an average value in an interval between the time t3 and the time t4 can be used).

Regarding Claim 9, Feldtkeller further teaches generating a difference voltage based at least partially on the valley current sense voltage and the inductor voltage (Para [0040] comparator 108 dependent on sense voltage and the inductor voltage), wherein the first determination that the valley current sense voltage and the inductor voltage are not equal comprises a determination that the difference voltage is not equal to zero (Para [0040] difference of non-equal value is zero; determination adjust two parameters based on comparison of signal provided by current sense unit).

Regarding Claim 10, Feldtkeller further teaches applying a trim voltage to the inductor voltage (Fig. 1, 111, Fig. 2, 208 DC source adjust voltage by DC source feedback loop  (a voltage source with a high output impedance) into the feedback node or to change the value of an impedance element in the feedback network).

Regarding Claim 11-16, Feldtkeller teaches an apparatus comprising: a ramp-down compensator operable to generate a ramp down compensation voltage based at least partially on the a current sense voltage and an inductor voltage of an inductor (Para [0036-0040] An integrator 107 integrates the voltage across the inductor 103 and outputs an estimated current signal E based on this integration; Para [0068-0070] FIG. 4b shows a corresponding waveform of an inductor current, i.e. a current through the inductor 103, to determine gain and offset correction from a sensed current and an estimated current signal; Fig. 2, node 112 is connected via resistor where current through resistor ramps down to where voltage across resistor is less) at an inductor node (Fig. 1, inductor 103), and to apply the ramp down compensation voltage to the inductor node; and a ramp-up compensator including a system capacitor operatively coupled to the inductor node (Fig. 1, capacitor 104 connected to inductor 103), operatively coupled to the ramp-down compensator (Fig. 2, node 112 is connected via resistor where current through resistor ramps down to where voltage across resistor is less), and operable to, in accordance with a first determination that the valley current sense voltage and the inductor voltage are not equal (Fig. 1, comparator 108 compares the estimated current signal E with a signal 109, which is obtained from sensing a current through the low-side switch 102; Para [0040] comparison of values by 108 and adjustment of feedback signal modified by switches for Clms 12-16), modify a predetermined capacitance of the system capacitor to a first modified capacitance (Para [0048, 0054]  P1 controls the switches 214 to 216. Hence, the parameter P1 allows connecting the capacitors Cin, Ci2, Ci1; the gain may be adjusted by modifying the parameters P1).

Regarding Claim 17, Feldtkeller further teaches wherein the ramp-down compensator is further operable to generate the valley current sense voltage based at least partially on an inductance of the inductor (Para [0040] inductor current is dependent on inductance thus estimate current signal E is also dependent on the inductance).

Regarding Claim 18, Feldtkeller further teaches wherein the ramp-up compensator is further operable to generate a difference voltage based at least partially on the valley current sense voltage and the inductor voltage (Para [0040] comparator 108 dependent on sense voltage and the inductor voltage), and wherein the first determination that the valley current sense voltage and the inductor voltage are not equal comprises a determination that the difference voltage is not equal to zero (Para [0040] difference of non-equal value is zero; determination adjust two parameters based on comparison of signal provided by current sense unit).

Regarding Claim 19, Feldtkeller further teaches a translator circuit operatively coupled to the ramp-down compensator and the ramp-up compensator, and operable to apply a trim voltage to the inductor voltage. (Fig. 1, 111, Fig. 2, 208 DC source adjust voltage by DC source feedback loop, via a voltage source with a high output impedance, into a feedback node or to change the value of an impedance element in the feedback network).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868